DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention II, species I, in the reply filed on 07/05/2022 is acknowledged.
Claims 1-7 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/05/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang (US 2016/0020383).
Regarding claim 8, Kang discloses, in FIG. 3 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) on a substrate; 
a first inter-metal dielectric (IMD) layer (40) around the MTJ; and 
a nitride layer (SiN layer 7) on the MTJ (see Kang, Abstract, [0030], [0032], [0035]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US 2021/0083178) in view of Chen (US 2021/0233805).
Regarding claim 8, Hsu discloses, in FIG. 11 and in related text, a semiconductor device, comprising: 
a magnetic tunneling junction (MTJ) (916) on a substrate (base layer in FIG. 11 that include transistor 902 and 911); 
a first inter-metal dielectric (IMD) layer (ILD3) around the MTJ (see Hsu, [0028]-[0029]).
Hus does not explicitly disclose a nitride layer on the MTJ. More particularly, Hsu does not explicitly disclose a nitride layer above the MTJ and within the first IMD layer. 
Chen teaches a nitride layer (142A) at top portion of an IMD layer (140A) (see Chen, FIGS. 3C and 3E, [0050]). Since Hsu shows that the MTJ (916) is below top portion of the first IMD layer (ILD3) (see Hsu, FIG. 11), Chen together with Hsu teaches a nitride layer above the MTJ and within the first IMD layer. Chen teaches a nitride layer on the MTJ.
Hus and Chen are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hus with the features of Chen because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Hsu to include a nitride layer on the MTJ, as taught by Chen, in order to provide an electron barrier layer preventing migrating electrons from reaching other conductive structures (see Chen, [0029]).
Regarding claim 9, Hsu in view of Chen teaches the device of claim 8.
Hsu discloses wherein the substrate comprises a magnetic random access memory (MRAM) region (901) and a logic region (900), the semiconductor device comprising: a first metal interconnection (M3) on the logic region; a stop layer (ESL4) on the first IMD layer (ILD3) and the first metal interconnection; a second IMD layer (ILD4) on the stop layer; and a second metal interconnection (V4) in the second IMD layer and connected to the MTJ (see Hsu, FIG. 11, [0028]-[0029]).
Since Chen teaches the nitride layer is at the top portion of the first IMD layer (see discussion on claim 8 above), and Hsu discloses that the stop layer on the first IMD layer (see above), Chen together with Hsu teaches a stop layer (ESL4) on the nitride layer, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Since Chen teaches the nitride layer is at the top portion of the first IMD layer (see discussion on claim 8 above), and Hsu discloses the second metal interconnection (V4) penetrates through top portion of the first IMD layer (ILD3) to connect with the MTJ (916), Hsu together with Chen teaches wherein the nitride layer is around the second metal interconnection (at the level of top portion of first IMD layer ILD3), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Regarding claim 10, Hsu in view of Chen teaches the device of claim 9.
Since Chen teaches the nitride layer is at the top portion of the first IMD layer (see discussion on claim 8 above), and Hsu shows that top surface of the first IMD layer (ILD3) and top surface of the first metal interconnection (M3) are coplaner (see Hsu, FIG. 11), Chen together with Hsu teaches wherein top surfaces of the nitride layer and the first metal interconnection are coplanar, with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 8.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chen, and further in view of McFadden (US 6,610,615).
Regarding claim 11, Hsu in view of Chen teaches the device of claim 8.
Hsu teaches the nitride layer (see discussion on claim 8 above).
Hsu does not explicitly teach wherein the nitride layer comprises a gradient nitrogen concentration.
McFadden teaches wherein the nitride layer comprises a gradient nitrogen concentration (see McFadden, curve 104 in FIG. 1; column 2, lines 37-65).
Hus and McFadden are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hus with the features of McFadden because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hsu as already modified by Chen, to include wherein the nitride layer comprises a gradient nitrogen concentration, as taught by McFadden, in order to provide a nitride layer with low energy, direct plasma nitridation process that prevents undesirable interfacial accumulation of nitrogen (see McFadden, column 2, lines 37-65).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hsu in view of Chen, and further in view of McFadden (US 6,610,615).
Regarding claim 12, Hsu in view of Chen teaches the device of claim 8.
Hsu teaches the nitride layer (see discussion on claim 8 above).
Hsu does not explicitly teach wherein a nitrogen concentration of the nitride layer decreases toward the MTJ.
McFadden teaches wherein a nitrogen concentration of the nitride layer decreases away from top surface of the dielectric layer (see McFadden, curve 104 in FIG. 1, column 2, lines 37-65). Since Hsu shows that the MTJ (916) is positioned away from top surface of the dielectric layer (ILD3) (see Hsu, FIG. 11), McFadden together with Hsu teaches wherein a nitrogen concentration of the nitride layer decreases toward the MTJ.
Hus and McFadden are analogous art because they both are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Hus with the features of McFadden because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Hsu as already modified by Chen, to include wherein a nitrogen concentration of the nitride layer decreases toward the MTJ, as taught by McFadden, in order to provide a nitride layer with low energy, direct plasma nitridation process that prevents undesirable interfacial accumulation of nitrogen (see McFadden, column 2, lines 37-65).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811